Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 1 of 9 Page ID #:40




                    EXHIBIT A
     Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 2 of 9 Page ID #:41



1     David W. Reid (SBN 267382)
      Scott J. Ferrell (SBN 202091)
2     PACIFIC TRIAL ATTORNEYS
      A PROFESSIONAL CORPORATION
3     4100 Newport Place Drive, Suite 800
      Newport Beach, CA 92660
4     Tel: 949.706.6464
      Fax: 949.706.6469
5     sferrell@pacifictrialattorneys.com
6     Attorneys for Plaintiffs
      Luis Licea and Brittney Mejico
7
      SEYFARTH SHAW LLP
8     Kristina M. Launey (SBN 221335)
      klauney@seyfarth.com
9     400 Capitol Mall, Suite 2350
      Sacramento, California 95814-4428
10    Telephone: (916) 448-0159
      Facsimile: (916) 558-4839
11
      Attorneys for Defendant
12    Treasury Wine Estates Americas Company
13
14
                              UNITED STATES DISTRICT COURT
15
                             CENTRAL DISTRICT OF CALIFORNIA
16
17
      BRITTNEY MEJICO and LUIS LICEA,                Case No.: 5:19-cv-02121
18
                     Plaintiffs,                      [PROPOSED]
19
               v.                                     CONSENT DECREE AND ORDER
20                                                    FOR INJUNCTIVE AND OTHER
      TREASURY WINE ESTATES,                          RELIEF
21
                     Defendant.
22
23
24
25
26
27
28

                          CONSENT DECREE AND ORDER, CASE NO. 5:19-CV-02121
      59669119v.1
      59669119v.2
     Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 3 of 9 Page ID #:42



1
                                 CONSENT DECREE AND ORDER
2
3              1.   Plaintiffs Brittney Mejico and Luis Licea (“Plaintiffs”) filed a Complaint
4     (“Complaint”) on November 5, 2019, against Defendant, Treasury Wine Estates
5     Americas Company ( “TWE” or “Defendant”), alleging that TWE failed to design,
6     construct, and maintain websites, www.etudewines.com, www.chateaustjean.com, and
7     www.stagsleap.com (the “Websites”), in a manner that is fully accessible to and
8     independently usable by Plaintiffs and other blind or visually-impaired people. Plaintiffs
9     allege this resulted in a denial of full and equal access to the Websites, and the products
10    and services offered on the Websites, in violation of Title III of the Americans with
11    Disabilities Act (“ADA”)(42 U.S.C. § 12101 et seq.) and California’s Unruh Civil Rights
12    Act (“Unruh”)(Cal. Civil Code § 51 et seq.), and deterred Plaintiffs from visiting the
13    Websites and TWE’s brick and mortar locations.
14             2.   Defendant denies the allegations in the Complaint, and by entering into this
15    Consent Decree and Order does not admit liability to any of the allegations in Plaintiffs’
16    Complaint filed in this action. The Parties enter into this Consent Decree and Order for
17    the purpose of resolving this lawsuit without the need for protracted litigation, and
18    without the admission of any liability.
19             3.   To avoid the costs, expense, and uncertainty of protracted litigation, the
20    Parties to this Consent Decree agree to entry of this Order to resolve all claims regarding
21    injunctive relief and damages raised in the Complaint. Accordingly, they agree to the
22    entry of this Order without trial or further adjudication of any issues of fact or law
23    concerning Plaintiffs’ claims for injunctive relief or damages.
24             4.   This Order shall be a full, complete, and final disposition and settlement of
25    Plaintiffs’ claims against Defendant for injunctive relief and damages that have arisen out
26    of the Complaint. The Parties agree that there has been no admission or finding of
27    liability or violation of the ADA and/or California civil rights laws, and this Consent
28    Decree and Order should not be construed as such.
                                                2
                           CONSENT DECREE AND ORDER, CASE NO. 5:19-CV-02121
      59669119v.1
      59669119v.2
     Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 4 of 9 Page ID #:43



1
                                            I. JURISDICTION
2
                5.   The Parties to this Consent Decree agree that the Court has jurisdiction of
3
      this matter pursuant to 28 USC §1331 for alleged violations of the Americans with
4
      Disabilities Act of 1990, 42 USC § 12101 et seq., and pursuant to supplemental
5
      jurisdiction under 28 U.S.C. § 1367 for alleged violations of California Civil Code §§ 51
6
      et seq.
7
8
                                       II. INJUNCTIVE RELIEF
9
                6.   TWE will, within twelve months of the Effective Date, use good faith efforts
10
      to improve the accessibility of the Websites using the Web Content Accessibility
11
      Guidelines (WCAG) 2.0 Level AA as a guide. Should the Department of Justice issue
12
      final regulations adopting a legal standard for website accessibility that is different from
13
      the WCAG 2.0 Level AA, TWE shall have the option of complying with that legal
14
      standard, which option it may exercise in its sole discretion.
15
                                     III.   MONETARY RELIEF
16
                7.   Defendant will provide as additional consideration in resolution of all claims
17
      that were or could have been made in this or any related action, a monetary sum, as set
18
      forth in a Confidential Addendum executed between the Parties separately from this
19
      Consent Decree. Plaintiffs agree that neither they nor their attorneys are entitled to any
20
      other monetary compensation as a result of the Complaint, this Consent Decree, or any
21
      other claim Plaintiffs might have against TWE.
22
                         IV.    ENTIRE CONSENT DECREE AND ORDER
23
                8.   This Consent Decree and Order, together with the Confidential Addendum
24
      referenced in Paragraph 7, constitutes the entire agreement between the Parties on the
25
      matters of injunctive relief and damages, attorney fees, litigation expenses and costs, and
26
      no other statement, promise, or agreement, either written or oral, made by any of the
27
28
                                                    3
                            CONSENT DECREE AND ORDER, CASE NO. 5:19-CV-02121
      59669119v.1
      59669119v.2
     Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 5 of 9 Page ID #:44



1
      Parties or agents of any of the Parties, that is not contained in this written Consent Decree
2
      and Order, shall be enforceable regarding the matters described in this Consent Decree.
3
                                    V.     RELEASE OF CLAIMS
4
               9.    For and in consideration of the promises, commitments and undertakings set
5
      forth in this Consent Decree, and for other good and valuable consideration, the receipt of
6
      which is hereby acknowledged, Plaintiffs and Releasors, shall release Defendant and all
7
      Releasees, pursuant to the definitions and terms stated in Paragraph 2 of the Confidential
8
      Addendum, as well as the terms of this Section V.
9
               10.   Plaintiffs hereby expressly and knowingly waive and relinquish any and all
10
      rights that they have or might have relating to the Released Claims under California Civil
11
      Code § 1542 (and under any and all other statutes or common law principles of similar
12
      effect) which reads as follows:
13
               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
14
      CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST
15
      IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND
16
      THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
17
      HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
18
               11.   Plaintiffs acknowledge that they may hereafter discover facts different from,
19
      or in addition to, those which they now believe to be true with respect to the Released
20
      Claims. On each of their own behalf and on behalf of all of the Releasees, Plaintiffs agree
21
      that the foregoing release and waiver shall be and remain effective in all respects
22
      notwithstanding such different or additional facts or their discovery of those facts, and
23
      that this Consent Decree contemplates the extinguishment of all such Released Claims.
24
      By executing this Consent Decree, Plaintiffs acknowledge the following: (a) they are
25
      represented by counsel of their own choosing; (b) they have read and fully understand the
26
      provisions of California Civil Code § 1542; and (c) they have been specifically advised
27
28
                                                   4
                            CONSENT DECREE AND ORDER, CASE NO. 5:19-CV-02121
      59669119v.1
      59669119v.2
     Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 6 of 9 Page ID #:45



1
      by their counsel of the consequences of the above waiver and this Consent Decree
2
      generally.
3
               12.    Plaintiffs expressly covenant that, as against any Releasee, they have not and
4
      will not file, initiate, commence, institute, maintain, or prosecute any action at law, suit in
5
      equity or other proceeding, or seek damages or other relief incurred or allegedly incurred
6
      by them, related to, arising out of, or in any way connected with the Complaint or any
7
      Released Claim.
8
           VI.       ORDER BINDING ON PARTIES AND SUCCESSORS IN INTEREST
9
               13.    This Consent Decree and Order shall be binding on Plaintiffs, Defendant,
10
      and any successors in interest. The Parties have a duty to so notify all such successors in
11
      interest of the existence and terms of this Consent Decree and Order during the period of
12
      the Court’s jurisdiction of this Consent Decree and Order.
13
               14.    Signatories on the behalf of the Parties represent that they are authorized to
14
      bind the Parties to this Consent Decree and Order. This Consent Decree and Order may
15
      be signed in counterparts and a facsimile or email signature shall have the same force and
16
      effect as an original signature.
17
                       VII. TERM OF THE CONSENT DECREE AND ORDER
18
               15.    This Consent Decree and Order shall become Effective on the date the Order
19
      is signed by the Court (“Effective Date”).
20
               16.    This Consent Decree and Order shall be in full force and effect and expire
21
      by its own terms at the end of 12 months from the Effective Date without further action
22
      by the Parties (“Expiration Date”).
23
                                          VIII. SEVERABILITY
24
               17.    If any term of this Consent Decree and Order is determined by any court to
25
      be unenforceable, the other terms of this Consent Decree and Order shall nonetheless
26
      remain in full force and effect.
27
         IX.        RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE
28
                                                     5
                              CONSENT DECREE AND ORDER, CASE NO. 5:19-CV-02121
      59669119v.1
      59669119v.2
     Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 7 of 9 Page ID #:46



1
               18.   This Court shall have continuing jurisdiction to interpret and enforce this
2
      Consent Decree until the Expiration Date.
3
               19.   If any Party believes that another Party has failed to comply with any
4
      provision of the Consent Decree, the complaining Party shall notify the alleged non-
5
      complying Party in writing of such non-compliance and afford the alleged non-
6
      complying Party thirty (30) days to remedy the non-compliance or satisfy the
7
      complaining Party that the alleged non-complying Party will comply within a certain
8
      period of time. If the alleged non-complying Party has not remedied the alleged non-
9
      compliance or satisfied the complaining Party that it has complied within that time, the
10
      Parties shall meet and confer regarding the non-compliance. If the Parties are unable to
11
      resolve the issue(s), the
12
      complaining Party may apply to the Court for appropriate relief. The Court may order
13
      appropriate relief should it determine that either Party has not complied with this Decree.
14
      AGREED:
15
16     LUIS LICEA                                       TREASURY WINE ESTATES
                                                        AMERICAS COMPANY
17
18
19    ____________________________                      By: _____________________________
20
21
                  11/06/2019
      Date: __________________________                  Date: ____________________________
22
23     BRITTNEY MEJICO

24
25
      ____________________________
26
27
28    Date: __________________________
                                                    6
                            CONSENT DECREE AND ORDER, CASE NO. 5:19-CV-02121
      59669119v.1
      59669119v.2
Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 8 of 9 Page ID #:47
     Case 5:19-cv-02121-JGB-SHK Document 9-1 Filed 12/03/19 Page 9 of 9 Page ID #:48



1     SO ORDERED this ___day of ______________, 2019.
2
3     BY THE COURT:
4
5     ______________________________________
6     USDC CENTRAL DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                7
                         CONSENT DECREE AND ORDER, CASE NO. 5:19-CV-02121
      59669119v.1
      59669119v.2
